Exhibit 10.8
KEYCORP
Executive Officer Grants
(Nonqualified Stock Options)
«Name»
By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded ___ nonqualified stock options.

1.   The options are being awarded in conformity with the provisions of the
Emergency Economic Stabilization Act of 2008 (“EESA”). The options shall be null
and void and immediately canceled if the award is found to be contrary to the
provisions of EESA by the Committee, the Special Master for TARP Executive
Compensation under EESA or otherwise. If the Committee determines at any time
while the options are outstanding that the options may encourage you or the
management of KeyCorp to take unnecessary and excessive risks that threaten the
value of KeyCorp, the Committee may declare the options null and void and
immediately canceled.   2.   The effective date of this option grant shall be
June 12, 2009 (the “date of grant”) on which date the options become fully
vested and exercisable, subject, however, to your agreeing to the terms of
paragraph 4 hereof.   3.   The options shall be subject to a holding period
(during which the options shall be retained by you and may not be exercised,
transferred, or otherwise disposed of) until such time as any KeyCorp obligation
under the Troubled Asset Relief Program obligation (other than warrants) no
longer remains outstanding (the “Holding Period”).   4.   By executing this
Agreement, you agree to retain (i.e. not exercise) the options until the later
of (i) for one-third of the options, one year from the date of grant; for an
additional one-third of the options, two years from the date of grant; and for
the remaining one-third of the options, until three years from the date of grant
or (ii) the conclusion of the Holding Period.   5.   By executing this
Agreement, you agree as follows:

  (a)   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key employee without the written consent of
Key, which consent it may grant or withhold in its discretion.

 



--------------------------------------------------------------------------------



 



  (b)   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by Key) any Key customer or
potential customer I interacted with, became acquainted with, or learned of
through access to information while I performed services for Key during my
employment with Key, without the written consent of Key, which consent it may
grant or withhold in its discretion. In the event that my employment is
terminated with Key as a result of a Termination Under Limited Circumstances as
defined below, the restrictions in this paragraph 5(b) shall become inapplicable
to me; however, the restrictions in paragraph 5(a) of this Agreement shall
remain in full force and effect nevertheless. I understand that a “Termination
Under Limited Circumstances” shall mean the termination of my employment with
Key (i) under circumstances in which I am entitled to receive severance benefits
or salary continuation benefits under the terms and conditions of the KeyCorp
Separation Plan in effect at the time of such termination, or (ii) under
circumstances in which I am entitled to receive severance benefits, salary
continuation benefits, or similar benefits under the terms and conditions of an
agreement with Key, including, without limitation, a change of control agreement
or employment or letter agreement, or (iii) as otherwise expressly approved by
the Compensation and Organization Committee of KeyCorp in its sole discretion.

6.   The terms and conditions of this award may not be modified, amended or
waived except by an instrument in writing signed by a duly authorized executive
officer of KeyCorp.

         
June 12, 2009
 


 
Thomas E. Helfrich
Executive Vice President    

AGREED TO AND ACCEPTED:

     
 
   
Dated: June 12, 2009
   

 